DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            RAQUEL SCHOT,
                               Appellant,

                                      v.

                               KEVIN SCHOT,
                                 Appellee.

                               No. 4D17-3440

                                [July 5, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Gundersen, Judge; L.T. Case
No. FMCE15-009016 (41/63).

   Jose C. Bofill of Bofill Law Group, Miami, for appellant.

  Brent V. Trapana and Kenneth A. Gordon of Brinkley Morgan, Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.